The earnest and strong appeal for rehearing made in this case, and certain unusual features of the case, entitle the petition for rehearing to especially careful consideration.
The burden of the argument in behalf of the petition is that the opinion of this Court is in direct opposition to the decisions of the Supreme Court of Georgia, and of the Supreme Court of this state in the case of Exchange Banking Trust Co. v. Finley, 73 S.C. 423, 53 S.E., 649, 651.
It is essential to bear in mind that Sadie Yarborough, an infant, not a resident of Georgia, was never personally within the jurisdiction of the Superior Court of Fulton County, Ga. She was never a party to the suit for divorce brought by W.A. Yarborough, her father, against his wife, Susie B. Yarborough, Sadie's mother; she was never served with any process in that case, nor was she ever represented therein by guardian ad litem. The decisions of the Georgia *Page 60 
Courts upon which appellant relies are cases in which all of the parties, parents and children, were citizens of the State of Georgia for whose benefit and protection the Georgia statutes applicable in divorce proceedings were made. Susie B. Yarborough and Sadie Yarborough were residents of South Carolina. If Susie B. Yarborough, an adult, chose to submit herself to the jurisdiction of the Georgia Court, that action did not and could not of itself submit Sadie Yarborough, also a resident of South Carolina, to that jurisdiction.
The counsel for appellant in his argument on the petition for rehearing relies strongly upon the case of ExchangeBanking  Trust Co. v. Finley, supra. It is true that that case does hold: "While it is true that the judgment in the divorce proceedings absolved him from all legal obligation to maintain her [his infant daughter], nevertheless," etc. But it is the plain inference from the record in that case that the infant child was, at the time of the granting of the divorce, with her mother in Chicago, and within the jurisdiction of the Court which granted the divorce. It may not be amiss to say that in the Finley case the Supreme Court said that the father was still "under a moral duty to render her assistance, which was not lessened by those proceedings [divorce]. Indeed, when it was adjudged in a proceeding to which he was a party that he was no longer liable for her support, the moral obligation became greater, for the reason that he took part in depriving her of legal rights."
Acceding to the proposition that the state, in proper circumstances, must give full faith and credit to the judgments of other states of the Union, it does not follow that such judgments may not be attacked collaterally for the purpose of showing that the foreign Court did not have jurisdiction of the person whose rights are affected by the judgment.
"A citizen of this State married a woman of New York in that State, and forthwith brought her with him, to his *Page 61 
South Carolina home, where they lived together as man and wife for a few years, when the wife left him and took up her residence in the State of Illinois, and there in time obtained a * * * divorce from the proper Court in Illinois, * * * the husband being * * * in South Carolina, and served only by publication, and not appearing in the action. Held, that this judgment of the Court of Illinois would not be recognized in the Courts of South Carolina, where divorces are not allowed for any cause, and that the Constitution of the United States, and the act of Congress in pursuance thereof, do not require such recognition, as the Court in Illinois never acquired jurisdiction of the person of the husband." McCreery v. Davis, 44 S.C. 195,22 S.E., 178, 28 L.R.A., 655, 51 Am. St. Rep., 794.
"Neither the constitutional provision, that full faith and credit shall be given in each State to the public acts, records, and judicial proceedings of every other State, or the act of Congress passed in pursuance thereof, prevents an inquiry into the jurisdiction of the Courts by which a judgment offered in evidence was rendered. The record of a judgment rendered in another State may be contradicted as to the facts necessary to give the Court jurisdiction; and if it be shown that such facts did not exist, the record will be a nullity, notwithstanding it may recite that they did exist." Thompsonv. Whitman, 18 Wall., 457, 21 L.Ed., 897.
"This decision was afterwards followed in State of Wisconsinv. Insurance Co., 127 U.S. 265, 8 S.Ct., 1370,32 L.Ed., 239; Streitwolf v. Streitwolf, 181 U.S. 179,21 S.Ct., 553, 45 L.Ed., 807; * * * German S.  L.Society v. Dormitzer, 192 U.S. 125, 24 S.Ct., 221,48 L.Ed., 373 — and it is referred to with approval in Haddockv. Haddock, 201 U.S. 562, 26 S.Ct., 525, 50 L.Ed., 885
[5 Ann. Cas., 1], and McCreery v. Davis, 44 S.C. 195,22 S.E., 178, 28 L.R.A., 655, 51 Am. St. Rep., 794. * * * *Page 62 
"On this point the Circuit Judge charged the jury, if the defendant was a resident of the State of Georgia at the time the divorce proceedings were carried through the Georgia Court, then the decree of divorce must be recognized in this state as a complete protection to him against the charge of adultery; but if he went to Georgia for a mere temporary purpose, with no intention to become a resident, then the Georgia Court was without jurisdiction, and its decree would be a nullity," etc. State v. Westmoreland, 76 S.C. 145,148, 56 S.E., 673, 8 L.R.A. (N.S.), 842.
In the matter of the succession of Benton, 106 La., 494,31 So., 123, 125, 59 L.R.A., 135, it is held: That a divorce granted by a Court of competent jurisdiction of another state which did not on its face disclose any intrinsic nullity was "subject to attack only upon proof of extrinsic facts undermining the jurisdiction." Citing Smith v. Smith, 43 La. Ann., 1140, 10 So., 248.
It is manifest that the judgment of a foreign Court is not binding in this State under the full faith and credit clause of the Constitution and acts of Congress, where the Court of the foreign state had not acquired jurisdiction of the person whose rights are sought to be affected by the judgment. It is certain that the superior Court of Fulton County of the State of Georgia, while acquiring jurisdiction of W.A. Yarborough and Susie B. Yarborough, never acquired jurisdiction of the person of the infant, Sadie Yarborough, in the suit for divorce between the parents. As to her that judgment is a nullity, and does not render the issues in this present action between her and her father in the Court of Common Pleas for Spartanburg County, in the State of South Carolina, res adjudicata.
It seems to us an untenable proposition that the rights of infants, residents in one state, may be disposed of by a suit between the parents in another state, to which suit the infants are not parties, were not represented by guardian adlitem, were never served in any way with process, and were *Page 63 
never found within the jurisdiction of the foreign Court; and that the judgment of the foreign Court in the case between the parents precludes the infant from bringing an action against one or the other of the parents in the Courts of the state of the infant's residence, because the issues are rendered res adjudicata by the judgment of the foreign Court in the suit between the parents.
We cannot accede to such a doctrine.
The petition for rehearing is denied, and the order staying the remittitur is revoked.
MR. CHIEF JUSTICE BLEASE, and MESSRS. JUSTICES STABLER and CARTER concur.